Citation Nr: 0031279	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.
 
2. Entitlement to service connection for a right wrist 
disorder.

3. Entitlement to service connection for a left wrist 
disorder.

4. Entitlement to service connection for a lung disorder, to 
include as a result of exposure to Agent Orange or 
asbestos.

5. Entitlement to an increased evaluation for back strain, 
with a compression fracture of T-12 and degenerative 
changes at L5-S1, currently evaluated as 10 percent 
disabling.

6. Entitlement to an increased evaluation for degenerative 
changes of the left shoulder, with peritendinitis, 
currently evaluated as 10 percent disabling.

7. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

8. Entitlement to an increased (compensable) evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for a right 
shoulder disorder and a lung disorder will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a disorder of the right wrist or left wrist.  

2.  The veteran's service-connected back strain is primarily 
manifested by pain on lifting or bending; there is no more 
than slight limitation of motion of the thoracolumbar spine, 
and an old fracture of T-12 is not manifested by a vertebral 
deformity.  

3.  The veteran's service-connected degenerative changes of 
the left shoulder are primarily manifested by deltoid 
tenderness, without limitation of motion.  

4.  Auditory acuity in the right ear receives a numeric 
designation of II; auditory acuity in the left ear receives a 
numeric designation of I.  

5.  The veteran's service-connected tinnitus is recurrent.  


CONCLUSIONS OF LAW

1.  A claimed right wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  A claimed left wrist disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).   3.  The criteria for 
an evaluation of 20 percent for back strain, with a 
compression fracture of T-12 and degenerative changes at 
L5 - S1, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5291, 5292, 5295 (2000).  

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the left shoulder, with 
peritendinitis, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201 (2000).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).   6.  The 
criteria for a 10 percent rating for tinnitus are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Wrist Disorders.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 
2096,(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran has asserted a claim of 
entitlement to service connection for (unspecified) disorders 
of the wrists.  In a statement received in May 1998, the 
veteran said that he had not received any treatment for his 
wrists from private physicians or clinics.  The Board notes 
that records of recent medical treatment of the veteran at a 
VA facility were obtained by the RO, and the Board finds that 
the veteran has not identified any other VA treatment records 
which might be relevant to his claim for service connection 
for disorders of the wrists.  The Board finds that no further 
assistance to the veteran in acquiring medical records is 
required by the new statute.  

The post service VA and private medical records which have 
been presented and secured do not contain a diagnosis of a 
disorder of either wrist.  There is thus no competent 
evidence of a disability of either wrist.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the veteran, 
as a layman, is not qualified to offer an opinion on a 
question of medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The Board, therefore, 
concludes that the requirements of the new statute for 
obtaining a medical examination and opinion have not been met 
and that, because there is no competent evidence of a current 
disability of either wrist, service connection for disorders 
of the wrists is not established.  38 U.S.C.A. §§ 1110, 1131.  

II.  Increased Rating Claims.

The Veterans' Claims Assistance Act of 2000, which applies to 
all pending claims for VA benefits, provides that VA shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  In 
the instant case, with regard to the veteran's claims for 
increased disability evaluations, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran, including records of 
private physicians, was obtained and considered.  In 
addition, the veteran was afforded VA joints and audiological 
examinations to assist in rating his service-connected 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the reports of the 
examinations reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and rendered appropriate 
diagnoses.  For these reasons, the Board finds that the 
examinations were adequate for rating purposes.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
increased rating claims, and the Board will proceed to 
consider those claims on the merits.  


A.  The Back

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71(a), Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  

38 C.F.R. § 4.71(a) Diagnostic Code 5291 provides a maximum 
schedular evaluation of 10 percent for moderate or severe 
limitation of motion of the dorsal (thoracic) spine.  Slight 
limitation of motion is rated noncompensable. 

38 C.F.R. § 4.71(a), Diagnostic Code 5292 provides that 
slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; a 20 percent evaluation requires moderate 
limitation of motion; a 40 percent evaluation requires severe 
limitation of motion.  

38 C.F.R. § 4.71(a), Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidence by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2000).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, is entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2000).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

At a VA joints examination in July 1998, the veteran 
complained of occasional back pain.  He stated that lifting 
or bending over caused back discomfort.  On examination, 
there was no tenderness along the lumbar area, but there was 
discomfort on palpation over the thoracic and sacral areas.  
Range of motion was flexion to 90 degrees, extension to 
30 degrees, rotation to 30 degrees, bilaterally, and 
lateroflexion to 15 degrees, bilaterally.  X-rays showed a 
compression fracture at T-12 and degenerative joint disease 
at L5 - S1.

The evidence of record does not show that the veteran's low 
back condition is of the severity required for a 40 percent 
rating under Diagnostic Code 5295.  Indeed, muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, required for 20 percent rating 
under that code, were not objectively shown at the July 1998 
VA joints examination.  However, consideration of the pain 
which the veteran experiences of use of the lumbosacral 
spine, under 38 C.F.R. § 4.40, makes a 20 percent rating 
appropriate and, the Board finds, adequately compensates the 
veteran for the pain.  An evaluation in excess of 20 percent 
for back strain is not in order under Diagnostic Codes 5003 
and 5292, pertaining to degenerative arthritis and limitation 
of motion of the lumbar spine, because severe limitation of 
motion has not been shown.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292, 5295. 

As there is no X-ray evidence of arthritis of the thoracic 
spine, and no medical evidence of more than slight limitation 
of motion of that segment of the spine, a separate 
compensable rating for a thoracic spine disability is not 
warranted.  See 38 C.F.R. § 4.71, Code 5291, which permits a 
10 percent rating for moderate or severe limitation of 
motion.  The Board further notes that, while there is X-ray 
evidence of an old fracture of T-12, there is no radiological 
evidence of wedging or any other sign of a vertebral 
deformity so as to support a compensable rating under 
38 C.F.R. § 4.71a, Code 5285. 

B.  Left Shoulder

The RO has rated the veteran's degenerative changes of the 
left shoulder, with peritendinitis, under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010, which provides that 
arthritis due to trauma shall be rated as degenerative 
arthritis.  Diagnostic Code 5201, pertaining to limitation of 
motion of an arm, provides that a 20 percent evaluation 
requires motion at the shoulder level.  

At the VA joints examination in July 1998, there was no 
deltoid tenderness on the left; the left shoulder had full 
range of motion; X-rays showed degenerative changes in the 
left acromioclavicular joint as well as osteophyte formation.  
Diagnoses included degenerative arthropathy of both 
shoulders.  As no limitation of motion of the left shoulder 
was found on VA examination in July 1998, entitlement to a 
rating in excess of 10 percent for degenerative changes of 
the left shoulder, with peritendinitis, is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010, 5201.  

III.  Hearing Loss and Tinnitus.

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

The rating schedule provisions pertaining to hearing loss and 
tinnitus were revised, effective June 10, 1999, during the 
pendency of the veteran's appeal.  However, a table for 
numeric designations of hearing impairment based on pure tone 
threshold average and speech discrimination was not changed, 
and the Board finds that the revision of the rating schedule 
had no effect on the veteran's claim for a compensable rating 
for hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).

At a VA audiological examination in July 1998, pure tone 
thresholds were as follows: 
HERTZ
1000
2000
3000
4000
RIGHT
15
15
60
60
LEFT
15
20
70
65
 The pure tone threshold averages were 37 in the right ear 
and 42 in the left ear.  Speech discrimination was 90 percent 
in the right ear and 92 percent in the left ear.  Such 
results produced numeric designations of II for the right ear 
and I for the left ear.  See 38 C.F.R. § 4.85, Table IV, 
Diagnostic Code 6100.  That comports with a noncompensable 
rating for bilateral hearing loss.  See 38 C.F.R. § 4.85, 
Table VII.  The Court has held that assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board, therefore, concludes that entitlement to 
a compensable rating for bilateral hearing loss is not 
established.

With regard to tinnitus, the veteran has stated that he has 
high-pitched ringing in his ears many times per month.  
Revised 38 C.F.R. § 4.87, Diagnostic Code 6260, which, the 
Board finds, is more favorable to the veteran, provides that 
a 10 percent evaluation is warranted for recurrent tinnitus, 
and entitlement to that rating is established.  


Conclusion

The preponderance of the evidence is against the veteran's 
claims for which the benefits sought were not granted, and, 
therefore, with regard to those issues, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a left wrist disorder is denied.

An evaluation of 20 percent is granted for back strain, with 
a compression fracture of T-12 and degenerative changes at 
L5 - S1, subject to governing regulations concerning the 
payment of monetary awards.  

An increased evaluation for degenerative changes of the left 
shoulder, with peritendinitis, is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An evaluation of 10 percent for tinnitus is granted, subject 
to governing regulations concerning the payment of monetary 
awards.


REMAND

With regard to the veteran's claim for service connection for 
a right shoulder disorder, a VA joints examination in July 
1998 resulted in diagnoses of rotator cuff tear of the right 
shoulder and degenerative arthropathy of both shoulders.  In 
December 1998, at a VA Medical Center, the veteran underwent 
a right subacromial decompression.  The Board, therefore, 
finds that a current disability of the right shoulder has 
been demonstrated by competent evidence.  The veteran has 
asserted that his current right shoulder disability is 
related to an injury during active service.  His service 
medical records show that, in May 1966, he had pain when 
using the right trapezius muscles after being in a motor 
vehicle accident.  The Board finds that the duty to assist 
the veteran in the development of his claim provides for a 
medical examination and opinion, and this case will be 
remanded to the RO for that purpose.  

With regard to the veteran's claim for service connection for 
a lung disorder, office notes of a private physician in 
February 1991 show that a Proventil inhaler was prescribed 
for the veteran, which, the Board finds, indicates some 
current disability of the lungs, although the physician's 
notes do not contain a diagnosis.  The veteran contends that 
he has a disorder of the lungs which is related to his period 
of active service.  His service medical records make no 
reference to any exposure to asbestos or to Agent Orange.  
The veteran has contended that engines of tanks which he 
worked on as a mechanic in service contained asbestos.  At an 
examination for retirement in September 1974, the veteran's 
lungs were evaluated as normal.  In a report of medical 
history in September 1974, the veteran stated that he had had 
hay fever; a physician noted that the veteran had a history 
of hay fever and asthma, which existed prior to his active 
service, he had no problems in September 1994, and the only 
instances in his chart had been up to 1965.  Under the 
circumstances, the Board finds that the veteran should be 
permitted an opportunity to be examined by a specialist in 
pulmonary medicine, who should be asked to determine whether 
the veteran currently has a disorder of the lungs, and, if 
so, its likely etiology and time of onset.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by specialists in orthopedics 
and pulmonary medicine.  It is imperative 
for the examiners to review the veteran's 
service medical records and postservice 
medical records in the claims file and a 
copy of this REMAND.  

The orthopedic examiner should determine 
the nature and extent of any current 
disorder of the right shoulder.  If a 
disorder of the right shoulder is found, 
the examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the current disorder(s) 
of the right shoulder had onset during 
the veteran's active service from 
December 1954 to December 1974 or are 
otherwise related to his period of active 
service.

The pulmonary examiner should determine 
the nature and extent of any current 
disorder of the lungs.  If a disorder of 
the lungs is found, the examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such disorder(s) are related to the 
veteran's period of active service from 
December 1954 to December 1974.  If 
asthma is diagnosed, the examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
asthma increased in severity beyond 
normal progression (was aggravated) 
during the veteran's period of active 
service.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.   

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence 
and argument on the matters which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals





 


- 13 -


